Citation Nr: 1146895	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-27 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether J.E.B. and H.A.B. may be recognized as dependents of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  J.E.B. was born in January 1991.

2.  H.A.B. was born in September 1994.

3.  The birth certificates of J.E.B. and H.A.B. do not list the Veteran or his spouse as a natural parent of either child.  

4.  The Veteran has not adopted J.E.B. or H.A.B.; they are his foster children.


CONCLUSION OF LAW

The criteria for recognition of J.E.B. and H.A.B. as the Veteran's dependents for VA benefit purposes have not been met.  38 U.S.C.A. §§ 101, 1311, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.204, 3.209, 3.210 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims based on allegations that VA decisions were clearly and unmistakably erroneous.  Id.  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA is not required because evidentiary development has been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the Court said in Wensch that VCAA did not apply in such cases, it may be more accurate to say that VCAA applied, but that its notice and duty to assist requirements had been satisfied.  When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is important to balance the duty to assist against the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.  For example, wartime service is a statutory requirement for VA pension benefits.  Therefore, if a veteran with only peacetime service sought pension, no level of assistance would help the veteran prove the claim; and if VA were to spend time developing such a claim, some other veteran's claim where assistance would be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Senator. Rockefeller).



The Board first notes that this issue turns on statutory interpretation.  See Smith.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.  

The Veteran seeks to establish that J.E.B. and H.A.B. are his dependents for VA purposes.  

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs (a)(2) and (3) of this section, the term "child of the veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of a veteran's household at the time of a veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See also 38 U.S.C.A. 101(4)(A), 104(a))

A child may be deemed the "child" of the Veteran if he or she is the stepchild.  The term means a legitimate or an illegitimate child of the Veteran's spouse.  A child of a surviving spouse whose marriage to the Veteran is deemed valid under the provisions of Sec. 3.52, and who otherwise meets the requirements of this section is included.  38 C.F.R. § 3.57 (b).

A child may be deemed the "child" of a veteran if he or she is the adopted child.  Except as provided in paragraph (e) of this section, the term means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  The term includes, as of the date of death of a veteran, such a child who: (1) Was living in the veteran's household at the time of the veteran's death, and (2) Was adopted by a veteran's spouse under a decree issued within 2 years after August 25, 1959, or a veteran's death whichever is later, and (3) Was not receiving from an individual other than a veteran or a veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support.  See 38 C.F.R. § 3.57 (c); see also 38 U.S.C.A. 101(4))

Pursuant to 38 C.F.R. § 3.204 (a)(1) Except as provided in paragraph (a)(2) of this section, VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.

Pursuant to 38 C.F.R. § 3.204 (a)(2), VA shall require the types of evidence indicated in Sec. Sec. 3.205 through 3.211 where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  Pursuant to 38 C.F.R. § 3.204 (a)(1)(b), the classes of evidence to be furnished for the purpose of establishing marriage, dissolution of marriage, age, relationship, or death, if required under the provisions of paragraph (a)(2), are indicated in Sec. Sec. 3.205 through 3.211 in the order of preference.  Failure to furnish the higher class, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  Pursuant to 38 C.F.R. § 3.204 (a)(1)(c), photocopies of documents necessary to establish birth, death, marriage or relationship under the provisions of Sec. Sec. 3.205 through 3.215 of this part are acceptable as evidence if the Department of Veterans Affairs is satisfied that the copies are genuine and free from alteration.  Otherwise, VA may request a copy of the document certified over the signature and official seal of the person having custody of such record.

Pursuant to 38 C.F.R. § 3.209, age or relationship is established by one of the following types of evidence.  If the evidence submitted for proof of age or relationship indicates a difference in the name of the person as shown by other records, the discrepancy is to be reconciled by an affidavit or certified statement identifying the person having the changed name as the person whose name appears in the evidence of age or relationship.  

(a) A copy or abstract of the public record of birth. Such a record established more than 4 years after the birth will be accepted as proof of age or relationship if, it is not inconsistent with material of record with the Department of Veterans Affairs, or if it shows on its face that it is based upon evidence which would be acceptable under this section.

(b) A copy of the church record of baptism. Such a record of baptism  performed more than 4 years after birth will not be accepted as proof of age or relationship unless it is consistent with material of record with the Department of Veterans Affairs, which will include at least one reference to age or relationship made at a time when such reference was not essential to establishing entitlement to the benefit claimed.

(c) Official report from the service department as to birth which occurred while the veteran was in service.

(d) Affidavit or a certified statement of the physician or midwife  in attendance at birth.



(e) Copy of Bible or other family record certified to by a notary public or other officer with authority to administer oaths, who should state in what year the Bible or other book in which the record appears was printed, whether the record bears any erasures or other marks of alteration, and whether from the appearance of the writing he or she believes the entries to have been made at the time purported.

(f) Affidavits or certified statements of two or more persons, preferably disinterested, who will state their ages, showing the name, date, and place of birth of the person whose age or relationship is being established, and that to their own knowledge such person is the child of such parents (naming the parents) and stating the source of their knowledge.

(g) Other evidence which is adequate to establish the facts in issue, including census records, original baptismal records, hospital records, insurance policies, school, employment, immigration, or naturalization records.

Pursuant to 38 C.F.R. § 3.210(a), where it is necessary to determine the legitimacy of a child, evidence will be required to establish the legality of the marriage of the mother of the child to a veteran or to show that the child is otherwise legitimate by State laws together with evidence of birth as outlined in Sec. 3.209. Where the legitimacy of a child is not a factor, evidence to establish legitimacy will not be required: Provided, that, evidence is on file which meets the requirements of paragraph (b) of this section sufficient to warrant recognition of the relationship of the child without regard to legitimacy.

38 C.F.R. § 3.210(b), as to the mother of an illegitimate child, proof of birth is all that is required. As to the father, the sufficiency of evidence will be determined in accordance with the facts in the individual case.  Proof of such relationship will consist of: (1) An acknowledgment in writing signed by him; or (2) Evidence that he has been identified as the child's father by a judicial decree ordering him to contribute to the child's support or for other purposes; or (3) Any other secondary evidence which reasonably supports a finding of relationship, as determined by an official authorized to approve such findings, such as: (i) A copy of the public record of birth or church record of baptism, showing that the veteran was the informant and was named as  parent of the child; or (ii) Statements of persons who know that the veteran accepted the child as his; or (iii) Information obtained from service department or public records, such as school or welfare agencies, which shows that with his  knowledge the veteran was named as the father of the child.

38 C.F.R. § 3.210(c), except as provided in paragraph (c)(1) of this section evidence of relationship will include a copy of the decree of adoption or a copy of the adoptive placement agreement and such other evidence as may be necessary. 

(1) In jurisdictions where petition must be made to the court for release of adoption documents or information, or where release of such documents or information is prohibited, the following may be accepted to establish the fact of adoption: (i) As to a child adopted into the veteran's family, a copy of the child's revised birth certificate. (ii) As to a child adopted out of the veteran's family, a statement over the signature of the judge or the clerk of the court setting forth the child's former name and the date of adoption, or a certified statement by a veteran, a veteran's surviving spouse, apportionee, or their fiduciaries setting forth the child's former name, date of birth, and the date and fact of adoption together with evidence indicating that the child's original public record of birth has been removed from such records.  Where application is made for an apportionment under Sec. 3.458(d) on behalf of a child adopted out of a veteran's family, the evidence must be sufficient to establish the veteran as the natural parent of the child.

(2) As to a child adopted by a veteran's surviving spouse after the veteran's death, the statement of the adoptive parent or custodian of the child will be accepted in absence of information to the contrary, to show that the child was a member of the veteran's household at the date of a veteran's death and that recurring contributions were not being received for the child's maintenance sufficient to provide for the major portion of the child's support, from any person other than the veteran or surviving spouse or from any public or private welfare organization which furnished services  or assistance to children.

38 C.F.R. § 3.210(d), evidence of relationship of a stepchild will consist of proof of birth as outlined in Sec. 3.209, evidence of the marriage of a veteran to the natural parent of the child, and evidence that the child is a member of a veteran's household or was a member of the veteran's household at the date of a veteran's death.

In this case, J.E.B. was born in January 1991.  H.A.B. was born in September 1994.  The birth certificates of J.E.B. and H.A.B. do not list the Veteran or his spouse as a natural parent of either child.  The Veteran has not adopted J.E.B. or H.A.B.; rather, they are his foster children.  The Veteran has submitted documentation showing that he is the custodian of J.E.B. and H.A.B., and they are his wards.  He asserts that the United States Air Force has recognized J.E.B. and H.A.B. as his dependents, which further establishes that the Federal Government has recognized them officially as dependents.  He submitted copies of their Uniformed Service identification cards reflecting that the Veteran is their guardian; they are each listed as "ward."

J.E.B. and H.A.B. are not the natural children of the Veteran.  They are also not the illegitimate children, stepchildren, or adopted children of the Veteran.  The Board recognizes that other Government entities may have different criteria for establishing dependency.  Unfortunately, foster children are not recognized as dependents for VA purposes.  Also, VA is not bound by the findings made by other agencies.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Thus, the criteria for recognition of J.E.B. and H.A.B. as the Veteran's dependents for VA benefit purposes have not been met.  The Court of Appeals for Veterans Claims has held that, in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See  


Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons and bases, the Veteran's claim must be denied.  

ORDER

Recognition of J.E.B. and H.A.B. as dependents of the Veteran is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


